
	

114 S3202 IS: Alaska Rails for Resources Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3202
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To facilitate the transport of additional hydrocarbons to extend the life of the trans-Alaska oil
			 pipeline, to further American energy security, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Alaska Rails for Resources Act of 2016 or the AR4RA Act of 2016.
		2.Purposes
 The purposes of this Act are— (1)to facilitate the transport of additional hydrocarbons to extend the life the trans-Alaska oil pipeline; and
 (2)to further the energy security of the United States.
 3.DefinitionsIn this Act: (1)Federal CoordinatorThe term Federal Coordinator means the head of the Office of the Federal Coordinator established by section 6.
 (2)Rails for Resources projectThe term Rails for Resources project means the construction of either a single- or double-tracked railroad line that runs from—
 (A)a terminal in Canada; to (B)a terminal near Delta Junction, Alaska or Glennallen, Alaska.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means the State of Alaska.
			4.Authorization of railroad construction in Alaska
			(a)Certificate of public convenience and necessity
 (1)In generalSubject to subsections (b) and (c) and section 10901 of title 49, United States Code, the Surface Transportation Board shall issue or deny a certificate to an applicant requesting authorization to complete the Rails for Resources project not later than 60 days after the date of issuance of the final environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (2)ModificationsThe certificate issued pursuant to paragraph (1) may— (A)approve the application as filed or with modifications; and
 (B)require compliance with conditions (other than labor protection conditions) the Board finds necessary in the public interest.
 (b)ConsiderationsIn considering an application under subsection (a), the Surface Transportation Board shall presume that—
 (1)a public need exists to construct and operate the proposed Rails for Resources project; and (2)sufficient downstream capacity will exist to transport the bitumen moving through the project to a termination processing site in Alaska.
 (c)Authorization To transportThe railroad constructed by the Rails for Resources project shall be authorized to transport bitumen and other types of freight.
			5.Environmental reviews
 (a)Compliance with NEPAThe issuance of a certificate under section 4 shall be treated as a major Federal action significantly affecting the quality of the human environment within the meaning of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
			(b)Designation of lead agency
 (1)In generalThe Surface Transportation Board shall be the lead agency for purposes of compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(c)Environmental impact statement
 (1)In generalThe Surface Transportation Board shall prepare the environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the Rails for Resources project.
 (2)Environmental reviews by Federal agenciesIn carrying out paragraph (1), the Surface Transportation Board shall incorporate in the environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) the environmental review of each Federal agency that is considering an aspect of the construction and operation of the Rails for Resources project that is covered by the environmental impact statement or similar analysis for that project.
				(3)Cooperation with the Surface
 Transportation BoardThe head of each Federal agency referred to in paragraph (2) shall— (A)cooperate with the Surface Transportation Board; and
 (B)comply with any deadline established by the Surface Transportation Board in the preparation of the environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (4)Satisfaction of NEPA requirementsThe head of each Federal agency referred to in paragraph (2) shall adopt the environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) prepared by the Surface Transportation Board under paragraph (1) in satisfaction of the responsibilities of the Federal agency under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to the Rails for Resources project covered by the environmental impact statement or similar analysis.
 (5)Expedited processThe Surface Transportation Board shall—
 (A)not later than 1 year after the date on which the Surface Transportation Board determines that the application for a certificate of public convenience and necessity submitted under section 4 is complete, issue a draft environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)not later than 180 days after the date on which the Surface Transportation Board issues the draft environmental impact statement or similar analysis referred to in subparagraph (A), issue a final environmental impact statement or similar analysis, unless the Surface Transportation Board, for good cause, determines that the Surface Transportation Board requires additional time.
					6.Office of the Federal Coordinator
 (a)EstablishmentThere is established in the executive branch an independent office to be known as the Office of the Federal Coordinator. (b)Federal Coordinator (1)AppointmentThe Office of the Federal Coordinator shall be headed by a Federal Coordinator, who shall be appointed by the President by and with the advice and consent of the Senate.
 (2)Period of appointmentThe Federal Coordinator shall be appointed for the period that ends on the date that is 1 year following the date on which the Rails for Resources project is completed.
 (3)CompensationThe Federal Coordinator shall be compensated at the rate provided for level III of the Executive Schedule under section 5314 of title 5, United States Code.
				(c)Duties
 (1)In generalThe Federal Coordinator shall be responsible for— (A)coordinating the expeditious discharge of all activities by Federal agencies with respect to the Rails for Resources project; and
 (B)ensuring the compliance of Federal agencies with this Act. (2)LimitationThe Federal Coordinator may not—
 (A)override— (i)the implementation or enforcement of regulations issued by the Surface Transportation Board under section 4; or
 (ii)an order by the Surface Transportation Board to expand the project under that section; or
 (B)impose any term, condition, or requirement in addition to those terms, conditions, or requirements imposed by the Surface Transportation Board or any agency with respect to the construction, operation, or expansion of the Rails for Resources project.
 (d)Temporary authoritiesThe authorities and duties of the Federal Coordinator under this section shall be vested in the Secretary until the later of the date—
 (1)on which the Federal Coordinator is appointed under subsection (b)(1); or (2)that is 18 months after the date of enactment of this Act.
				(e)Administration
				(1)Personnel appointments
 (A)In generalThe Federal Coordinator may appoint and terminate such personnel as the Federal Coordinator determines to be appropriate.
 (B)Authority of Federal CoordinatorPersonnel appointed by the Federal Coordinator under subparagraph (A) shall be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
					(2)Compensation
 (A)In generalSubject to subparagraph (B), personnel appointed by the Federal Coordinator under paragraph (1)(A) shall be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code (relating to classification and General Schedule pay rates).
 (B)Maximum level of compensationThe rate of pay for personnel appointed by the Federal Coordinator under paragraph (1)(A) shall not exceed the rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code.
 (C)AllowancesSection 5941 of title 5, United States Code, shall apply to personnel appointed by the Federal Coordinator under paragraph (1)(A).
					(3)Temporary services
 (A)In generalThe Federal Coordinator may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code.
 (B)Maximum level of compensationThe rate of pay for an individual employed on a temporary or intermittent basis under subparagraph (A) shall not exceed the daily equivalent of the annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code.
					(f)Reviews and actions of other Federal agencies
 (1)Expedited reviews and actionsTo the maximum extent practicable, each applicable Federal agency shall expedite all reviews conducted and actions taken by the Federal agency with respect to the Rails for Resources project.
 (2)Prohibition of certain terms and conditionsNotwithstanding any other provision of law, a Federal agency may not include in any certificate, right-of-way, permit, lease, or other authorization issued with respect to the Rails for Resources project any term or condition that the Federal Coordinator determines would prevent or impair in any significant respect the expeditious construction, operation, or expansion of the Rails for Resources project.
 (3)Prohibition of certain actionsExcept as required by Federal law, a Federal agency shall not add to, amend, or abrogate any certificate, right-of-way, permit, lease, or other authorization issued with respect to the Rails for Resources project if the Federal Coordinator determines that the action would prevent or impair in any significant respect the expeditious construction, operation, or expansion of the Rails for Resources project.
				(g)State coordination
 (1)In generalThe Federal Coordinator shall offer to enter into a joint surveillance and monitoring agreement with the Governor of the State similar to the agreement in effect during construction of the trans-Alaska oil pipeline, to be approved by the President, for the purpose of monitoring the construction of the Rails for Resources project.
 (2)Primary responsibilityThe agreement entered into under paragraph (1) shall provide that— (A)the Federal Government shall have primary surveillance and monitoring responsibility in areas in which the Rails for Resources project crosses Federal land or private land; and
 (B)the State government shall have primary surveillance and monitoring responsibility in areas in which the Rails for Resources project crosses State land.
					(h)Fees, charges, and commissions
 (1)In generalThe Federal Coordinator may establish, change, and abolish reasonable filing, license, and service fees, charges, and commissions, require deposits of payments, and provide refunds in accordance with section 304 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1734), except that the authority provided to the Secretary under that section shall be considered to be authority provided to Federal Coordinator for purposes of this section.
 (2)Authority of SecretaryNothing in subparagraph (A) affects the authority of the Secretary under section 304 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1734).
 (3)Use of fundsThe Federal Coordinator may use, without further appropriation, the amounts collected under paragraph (1) to carry out this section.
				7.Judicial review
 (a)Exclusive jurisdictionExcept for review by the Supreme Court on writ of certiorari, the United States Court of Appeals for the District of Columbia Circuit shall have original and exclusive jurisdiction to determine—
 (1)the validity of any final order or action (including a failure to act) of any Federal agency or officer under this Act;
 (2)the constitutionality of— (A)any provision of this Act or
 (B)any decision made or action taken under this Act; or (3)the adequacy of any environmental impact statement prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to any action under this Act.
 (b)Deadline for filing claimA claim arising under this Act shall be brought not later than 60 days after the date of the decision or action giving rise to the claim.
 (c)Expedited considerationThe United States Court of Appeals for the District of Columbia Circuit shall set any action brought under subsection (a) for expedited consideration, taking into account the national interest of enhancing national energy security by providing access to the significant oil and mineral reserves to be brought to market by the Rails for Resources project.
 8.Sense of the SenateIt is the sense of the Senate that the President shall appoint members for the United States membership for the United States-Canada Bilateral Commission established under the Rails to Resources Act of 2000 (49 U.S.C. note prec. 28101; Public Law 106–570) to study the feasibility and advisability of linking the rail system in the State with the North American continental rail system.
